          Case 2:18-cv-02071-CFK Document 76 Filed 04/18/20 Page 1 of 2




Bryan Anthony Reo
REO LAW, LLC
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org

Attorney for Plaintiff,
James Everett Shelton

                          IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

_____________________________________
                                                :
JAMES EVERETT SHELTON                           :    No. 2:18-cv-02071-CFK
                                                :
                          Plaintiff             :
          v.                                    :
                                                :
FAST ADVANCE FUNDING, LLC
                                                :
                                                :
                          Defendant
                                SATISFACTION OF JUDGMENT:

        Plaintiff James Everett Shelton hereby gives notice that the Verdict in the amount of

$33,000.00 entered by the Court on May 8, 2019 (ECF No. 63) in favor of Plaintiff and against

Defendant Fast Advance Funding, LLC, together with interest and costs taxed thereon, has been

paid and satisfied in full.


                                                                          /s/ Bryan Anthony Reo
Dated: April 18, 2020                                                        Bryan Anthony Reo
                                                                               REO LAW, LLC
                                                                                   P.O. Box 5100
                                                                               Mentor, OH 44061
                                                                      (Business): (216) 505-0811
                                                                        (Mobile): (440) 313-5893
                                                                          (E): Reo@ReoLaw.org
                                                                            Attorney for Plaintiff,
                                                                           James Everett Shelton
          Case 2:18-cv-02071-CFK Document 76 Filed 04/18/20 Page 2 of 2




                               Certificate of Service
I, Bryan Anthony Reo, do hereby certify and affirm that a true and accurate copy of the foregoing
document was submitted to the Court’s Electronic Filing System on April 18, 2020, which should
serve said document upon all attorneys of record for the instant civil action:

                                                                            /s/ Bryan Anthony Reo
Dated: April 18, 2020                                                          Bryan Anthony Reo
                                                                                 REO LAW, LLC
                                                                                     P.O. Box 5100
                                                                                 Mentor, OH 44061
                                                                        (Business): (216) 505-0811
                                                                          (Mobile): (440) 313-5893
                                                                            (E): Reo@ReoLaw.org
                                                                              Attorney for Plaintiff,
                                                                             James Everett Shelton
